EXHIBIT 10.22

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOUR-YEAR VESTING

FOR AWARDS GRANTED AFTER JUNE 28, 2017

Effective as of the date specified in the attached Notice of Grant of Restricted
Stock (the “Grant Date”), Worthington Industries, Inc. hereby grants to the
individual identified in the Notice of Grant of Restricted Stock (the
“Participant”) an award consisting of the number of restricted common shares of
the Company (“Restricted Stock”) set forth in the Notice of Grant of Restricted
Stock. The Restricted Stock is subject to the terms and conditions described in
the Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive
Plan (the “Plan”) and this Restricted Stock Award Agreement (this “Agreement”).
The “Company” shall mean Worthington Industries, Inc. individually, or together
with its subsidiaries, as the context requires.

Section 1. Vesting

Except as provided in Section 2 of this Agreement, the Restricted Stock will
vest on the fourth anniversary of the Grant Date, provided that the Participant
has continuously remained an employee of the Company through such date. This
four-year period is referred to herein as the “Vesting Period”).

Section 2. Termination of Employment or Change in Control

(a) Death or Disability. Any unvested shares of Restricted Stock shall become
fully vested if the Participant dies or becomes permanently disabled, as
determined by the Committee.

(b) Retirement. If the Participant terminates employment due to retirement, a
prorata portion of the unvested shares of Restricted Stock (based on the number
of full months in the Vesting Period that have passed before the retirement
date) shall vest as of the Retirement Date. Any remaining unvested shares of
Restricted Stock generally are forfeited as of the Retirement Date, but the
Committee, in its sole discretion, may cause all or a portion of such shares of
the Restricted Stock to vest as of the date of the Participant’s retirement, as
determined by the Committee.

(c) Change in Control. If there is a Change in Control and within two years
thereafter, the Participant’s employment is terminated by the Company without
“cause” or by the Participant “due to an adverse change in the terms of the
Participant’s employment” (as those terms are defined in rules adopted by the
Committee), any unvested shares of Restricted Stock shall become fully vested on
the date the Participant’s employment is terminated. The provisions of this
Section 2(c) shall apply in lieu of the provisions of Section 10 of the Plan.

Section 3. Transferability

Until the shares of Restricted Stock become vested as described in Section 1 or
Section 2, the shares of Restricted Stock may not be sold, gifted, transferred,
pledged, assigned or otherwise alienated or hypothecated.

Section 4. Rights Before Vesting.

Before the shares of Restricted Stock vest, (a) the shares of Restricted Stock
will be held in escrow by the Company; (b) the Participant may exercise full
voting rights associated with the shares of Restricted Stock; and (c) the
Participant shall be entitled to all dividends and other distributions paid with
respect to the shares of Restricted Stock, but such dividends and other
distributions will be held in escrow by the Company and shall be subject to the
same restrictions, terms and conditions as the shares of Restricted Stock to
which they relate.



--------------------------------------------------------------------------------

Section 5. Settlement

If the applicable terms and conditions of this Agreement are satisfied, the
appropriate number of shares of Restricted Stock will be released from any
transfer restrictions or delivered to the Participant with reasonable promptness
after all applicable restrictions have lapsed. Any fractional shares of
Restricted Stock shall be settled in cash based upon the Fair Market Value of a
common share of the Company on the settlement date.

The issuance of common shares of the Company shall be subject to the
satisfaction of the Company’s counsel that such issuance shall be in compliance
with applicable Federal and state securities laws. Any common shares of the
Company delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the common shares of the Company are then listed
and any applicable Federal or state securities law, and the Committee may cause
a legend or legends to be put on any certificates which may be issued to
evidence such common shares to make appropriate reference to such restrictions.

Section 6. Withholding

The Company is authorized to withhold in respect of the shares of Restricted
Stock, the amount of withholding taxes due in respect of the vesting of such
shares of Restricted Stock and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Committee may establish procedures for election by the Participant to
satisfy such withholding taxes by delivery of, or directing the Company to
retain, common shares that would otherwise be deliverable upon vesting of the
shares of Restricted Stock. The authority provided in this Section 6 includes
authority to determine the amounts to be withheld (including common shares) in
satisfaction of the Participant’s withholding obligations, or in satisfaction of
other tax obligations, either on a mandatory or elective basis, as permitted in
the discretion of the Committee.

Section 7. Forfeiture

In the event that the Participant terminates employment with the Company for any
reason whatsoever, and within 18 months after the date thereof becomes
associated with, employed by, renders services to, or owns any interest in
(other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee, the
Committee, in its sole discretion, may require the Participant to return to the
Company the economic value of the shares of Restricted Stock which is realized
or obtained (measured as of the date on which the shares of Restricted Stock
vested) by the Participant at any time during the period beginning on that date
which is six months prior to the date of the Participant’s termination of
employment with the Company plus any dividends or other distributions paid with
respect to the shares of Restricted Stock.

Section 8. Other Terms and Conditions.

(a) Beneficiaries. The Participant may designate a beneficiary to receive any
shares of Restricted Stock that are unsettled or vest in the event of the
Participant’s death. If no beneficiary is designated, the Participant’s
beneficiary shall be the Participant’s surviving spouse and, if there is no
surviving spouse, the Participant’s estate.

(b) No Guarantee of Employment. The granting of shares of Restricted Stock shall
not confer upon the Participant any right to continued employment with the
Company, nor shall it interfere in any way with the right of the Company to
terminate the employment of the Participant at any time, with or without cause.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws (other than laws governing conflicts of laws) of the
State of Ohio.

(d) Rights and Remedies Cumulative. All rights and remedies of the Company and
of the Participant enumerated in this Agreement shall be cumulative and, except
as expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed at law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

(e) Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.

(f) Severability. If any provision of this Agreement or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and in effect.



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement, together with the Notice of Grant of
Restricted Stock and the Plan, which are incorporated herein by reference,
constitutes the entire agreement between the Company and the Participant in
respect of the subject matter of this Agreement, and this Agreement supersedes
all prior and contemporaneous agreements between the parties hereto in
connection with the subject matter of this Agreement. No officer, director,
employee or other servant or agent of the Company, and no servant or agent of
the Participant, is authorized to make any representation, warranty or other
promise not contained in this Agreement. No change, termination or attempted
waiver of any of the provisions of this Agreement shall be binding upon either
party hereto unless contained in a writing signed by the party to be charged.

(h) Restricted Stock Subject to the Plan. The shares of Restricted Stock are
granted subject to the terms and conditions described in this Agreement and the
Plan, which is incorporated by reference into and made a part of this Agreement.
In the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan will govern except as specifically provided in
this Agreement. The Committee has the sole responsibility for interpreting the
Plan and this Agreement, and the Committee’s determination of the meaning of any
provision in the Plan or this Agreement will be binding on the Participant.
Capitalized terms that are not defined in this Agreement have the same meaning
as in the Plan.

(i) Section 83(b) Election. The Participant may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the Fair Market Value of the
shares of Restricted Stock (less any purchase price paid for the shares of
Restricted Stock). The election will be made on a form provided by the Company
and must be filed with the Internal Revenue Service no later than 30 days after
the Grant Date. The Participant must seek the advice of the Participant’s own
tax advisors as to the advisability of making such an election, the potential
consequences of making such an election, the requirements for making such an
election, and the other tax consequences associated with the shares of
Restricted Stock under federal, state, and any other laws, rules and regulations
that may be applicable. The Company and its agents have not and are not
providing any tax advice to the Participant.

Section 9. Application of Section 280G of the Code.

If the Company determines that any payment or benefit, including any accelerated
vesting, due to the Participant under this Agreement in connection with a Change
in Control, when combined with any other payment or benefit due to the
Participant from the Company or any other entity in connection with such Change
in Control, would be considered a “parachute payment” within the meaning of
Section 280G of the Code, the payments and benefits due to the Participant under
this Agreement may be reduced by the Company to $1.00 less than the amount that
would otherwise be considered a “parachute payment” within the meaning of
Section 280G of the Code, in accordance with rules and procedures which may be
established by the Committee.